El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
El apelante conducía un vehículo de motor y tuvo un acci-dente. Fue acusado de infringir las Secs. 5-201 y 5-801 de la Ley de Vehículos y Tránsito, 9 L.P.R.A. sees. 871 y 1041. El caso por infringir la Sec. 5-201(1) se vio ante el Tribunal de Distrito y fue declarado culpable. Se le imputó que “sin ejercer el debido cuidado y circunspección, despreciando vidas y propiedades, sin tomar en cuenta el ancho, uso y con-diciones de dicha via pública, ya que mientras manejaba su vehículo, por la mencionada avenida, al llegar a la Calle Blo-que M-56, no se detuvo ante un rótulo de ‘Pare’ que se encon-traba de frente y en forma visible hacia el lado que manejaba su vehículo, tratando de cruzar dicha intersección sin dete-nerse ante el rótulo de Pare, lo que dio lugar a que por su descuido y negligencia en el uso y manejo de su vehículo al que continuar la marcha sin detenerse en dicha intersección, a que fuese a impactar con la parte delantera del vehículo que manejaba al auto marca Chevrolet, modelo 1965, tablillas PA-270-214 propiedad y manejado por su dueño Gregorio *688Martínez Sánchez, en el centro del lado- izquierdo de este último vehículo, mientras corría en dirección de este a este [síc], por la Calle Bloque M-56 del Reparto Metropolitano, resultando el auto Chevrolet con daños estimados en $700.00 y el auto Oldsmobile sufrió daños estimados en $200.00. Resul-taron heridos en el accidente Mirna Looner Martínez, Josefina Martínez, Roig Pérez, Julio César Rosa, quienes resul-taron con laceraciones y heridas leves, de las que fueron curados en el Hosp. Municipal de Río Piedras.”
Llamado el caso por infringir la Sec. 5-801 — conducir un vehículo de motor bajo los efectos, del alcohol — invocó la de-fensa de exposición anterior. La fundó en que en el caso por infracción a la Sec. 5-201 se presentó prueba de que conducía el vehículo en estado de embriaguez. Alega que esa circuns-tancia fue esencial en el delito por el cual ya había sido juz-gado, y que por tanto no podía juzgársele nuevamente por el mismo acto.
La Constitución de Puerto Rico en la Sec. 11 de la Carta de Derechos estatuye que “ [n] adié será puesto en riesgo de ser castigado dos veces por el mismo delito”. En Pueblo v. Rivera Ramos, 88 D.P.R. 612 (1963) consideramos una fase del problema que plantea la aplicación de esta disposición constitucional.(2) Aquí la cuestión es distinta a la que allí consideramos. El acusado tiene un accidente de automóvil y su conducta infringe dos disposiciones de la Ley de Vehículos y Tránsito. La Sec. 5-201 que castiga el conducir un vehículo atolondradamente y como consecuencia de ello se le causa daño a una persona. La Sec. 5-801 castiga el conducir un vehículo de motor bajo los efectos de bebidas alcohólicas. El hecho de que el descuido y atolondramiento en el manejo del vehículo se debiera al estado de embriaguez, no lo con-*689vierte en el delito de conducir un automóvil bajo los efectos de bebidas alcohólicas. Son dos delitos distintos. Requerían ele-mentos distintos de prueba.
El Tribunal Supremo de los Estados Unidos en Blockburger v. United States, 284 U.S. 299 (1932) considerando una situación similar, aunque en relación con otros delitos, expone la norma a seguir para aplicar la disposición constitucional que impide que una persona sea puesta en riesgo de ser castigada dos veces por el mismo delito:
“La regla aplicable es que cuando el mismo acto o transac-ción constituye una violación a dos disposiciones estatutarias, el criterio a aplicarse para determinar si hay dos delitos o tan sólo uno, es el de si cada disposición requiere prueba de algún hecho que la otra no requiera. Gavieres v. United States, 220 U.S. 338, 342, y autoridades allí citadas. En ese caso este tribunal citó y adoptó el lenguaje del Tribunal Supremo de Massachusetts en Morey v. Commonwealth, 108 Mass. 433: ‘Un acto puede constituir una violación de dos estatutos; y si cada uno requiere prueba de un hecho adicional que el otro no requiere, la absolución o convicción bajo cualquiera de ellos no libera al acusado del procesamiento y condena baj o el otro.”
En la situación de hecho que presenta este caso la infracción a la Sec. 5-201 requiere una prueba distinta a la necesaria en el caso por infringir la Sec. 5-801. En el segundo el caso quedaba establecido con meramente probar que el acusado conducía el vehículo bajo los efectos de bebidas alcohólicas. En el primero se requería que lo hubiera conducido atolondradamente y que le hubiera ocasionado daño a alguna persona.
En City of Akron v. Kline, 135 N.E.2d 265 (Ohio 1956) presenta una situación de hechos como la del caso de autos y se resolvió que el haber sido convicto por guiar atolondradamente no impedía que se juzgara por conducir en estado de embriaguez.

*690
Se confirmará la sentencia apelada dictada por él Tribunal Superior, Sala de San Juan, en 17 de enero de 1966.

El Juez Presidente Señor Negrón Fernández no intervino.

La Sec. 5-201, dispone:
“Toda persona que conduzca un vehículo de motor de manera des-cuidada y atolondrada, despreciando desconsideradamente los derechos y la seguridad de otras, o sin el debido cuidado y circunspección, o de una manera que ponga o pueda poner en peligro las vidas o propiedades, o que mediante el manejo negligente de un vehículo de motor causare daño a otra persona, será culpable de conducción temeraria y convicta que fueré, se le castigará con una multa no menor de cien (100) dólares, ni mayor de dos mil (2,000) dólares o cárcel por un término no menor de un mes ni mayor de dos (2) años, o ambas penas a discreción del tribunal.”


En Rivera Ramos consideramos- si la convicción por un delito menor comprendido dentro de un delito mayor constituía un impedimento para procesar por el delito mayor.